UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                            No. 99-50550
                          Summary Calendar
                       _____________________

                          DOUGLAS M. GOTT,

                                               Plaintiff-Appellant,

                               versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-97-CV-1414-EP)
_________________________________________________________________

                          February 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Douglas M. Gott appeals the affirmance of the Commissioner’s

denial of his application for disability insurance benefits under

42 U.S.C. § 405.    He contends that the administrative law judge

(ALJ) erred by not having a medical expert present, by misstating

the evidence, by failing to give proper weight to the opinions of

treating sources, in his credibility assessment, and in assessing

his residual functional capacity (RFC); and that the decision of

the Commissioner was not supported by substantial evidence and was

based on erroneous legal standards.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     “To prove disability resulting from pain, an individual must

establish a medically determinable impairment that is capable of

producing    disabling   pain.      Once    a     medical    impairment   is

established, the subjective complaints of pain must be considered

along with the medical evidence in determining the individual’s

work capacity.”     Ripley v. Chater, 67 F.3d 552, 556 (5th Cir.

1995); see also Harper v. Sullivan, 887 F.2d 92, 96 (5th Cir.

1989).   On the basis of the medical evidence, the ALJ found that,

although Gott’s injuries and pain were severe, he was not barred

from performing many types of light-duty work and a full range of

sedentary work.     Gott has failed to demonstrate error in this

finding.    The substantial medical and other evidence supports the

Commissioner’s    conclusion     that    Gott’s    impairments    did     not

significantly    circumscribe    his    ability    to   do   light-duty    to

sedentary work from the time of his injury in 1986 to the end of

his insured status on March 31, 1993.

     Gott also contends that the record is incomplete because he

sought to add new evidence through a summary-judgment motion. This

evidence consisted of 1997 physical examination results. Remand to

the Commissioner for consideration of additional evidence may be

done “upon a showing that there is new evidence which is material

and that there is good cause for the failure to incorporate such

evidence into the record in a prior proceeding”.               42 U.S.C. §

405(g); Latham v. Shalala, 36 F.3d 482, 483 (5th Cir. 1994).

Materiality incorporates a time element, requiring the new evidence

to relate to the time for which benefits were denied.            Latham, 36


                                    2
F.3d at   483.     Remand    cannot   be   based   on   new   evidence    of a

subsequent deterioration of what was previously correctly held to

be a nondisabling condition.      Johnson v. Heckler, 767 F.2d 180, 183

(5th Cir. 1985).    Gott has not shown that the 1997 evidence of new

back injuries relates back to the time of his insured status, which

ended in March 1993.        The district court did not err in denying

Gott’s motion for summary judgment.

                                                               AFFIRMED




                                      3